                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     USA,                                           Case No. 18-cr-00302-CRB-1
                                   9                   Plaintiff,
                                                                                        ORDER GRANTING MOTION FOR
                                  10             v.                                     COMPASSIONATE RELEASE
                                  11     HEARD,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13           Defendant Jimmy Heard moves for a reduced sentence under 18 U.S.C.
                                  14   § 3582(c)(1)(A). See Mot. (dkt. 42). In light of the government’s withdrawal of its
                                  15   opposition to Mr. Heard’s motion, see Gov’t Non-Opposition (dkt. 58), and having
                                  16   considered the record and the factors set forth in 18 U.S.C. § 3553(a), the Court concludes
                                  17   that extraordinary and compelling reasons warrant reducing Mr. Heard’s sentence and thus
                                  18   GRANTS Mr. Heard’s immediate release.
                                  19           Mr. Heard shall adhere to the release plan described in the Probation Office’s
                                  20   March 3, 2021 letter to the court. See Probation Letter (dkt. 49). Under that plan, Mr.
                                  21   Heard is to reside with his wife Jacquelyn Heard and their son at Mrs. Heard’s parents’
                                  22   home.
                                  23           Mr. Heard shall be subject to the following special conditions of supervision
                                  24   through November 15, 2021:
                                  25
                                                      -You must participate in the Location Monitoring Program as directed by the
                                  26                  probation officer through November 15, 2021, and be monitored at the
                                                      discretion of the probation office. Location monitoring shall be utilized to
                                  27                  verify your compliance with a curfew while on the program. You are
                                  28                  restricted to your residence every day from 10 PM to 6 AM as directed by
                                                     the probation officer. Location Monitoring fees are waived.
                                   1

                                   2                 -You must abstain from the use of all alcoholic beverages.
                                   3
                                       This special term of supervision is to be followed by the term of supervised release
                                   4
                                       imposed as part of Mr. Heard’s original sentence.
                                   5
                                              The Court ORDERS the government to serve a copy of this order on the warden at
                                   6
                                       FCI Victorville Medium I immediately.
                                   7
                                              IT IS SO ORDERED.
                                   8
                                              Dated: May 12, 2021
                                   9                                                    CHARLES R. BREYER
                                                                                        United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
